Mr. Justice Ball delivered the opinion of the court. The primary question here is, did the Superior Court of Cook County have jurisdiction to try this case. Confessedly the subject-matter of the suit relates to the removal of the west wing of the present court house in the city of Svcamore, the county seat of DeKalb count}', in order to make room for the construction of a new court house upon the same site. Section 3, chapter 22, E. S., Chancery, reads: “Suits in chancery shall be commenced in the county where the defendants, or some one or more of them resides; or if the defendants are all non-residents, then in any county; or if the suit may affect real estate, in the county where the same or some part thereof is situated.” The bill charges that if appellees are permitted to carry out their contract for the removal of said west wing, the county of DeKalb will suffer great injury and damage, and its existing property in the present court house at Sycamore in said county will be impaired and injured. In Enos v. Hunter, 4 Gilm. 216, 217, the court in construing this section said : “ Manifestly the meaning of the word ‘ affect ’ as used in the statute is to act upon, which, indeed,is its ordinary signification, and we have already seen that in compelling a conveyance of real estate, we do not affect or act upon the premises, but upon the person of the defendant alone.” If this suit is sustained, then such west wing cannot be removed from its present site, and the county of DeKalb is prevented by the physical condition of the land, which is sought to be continued by this suit, from constructing its new court house according to the plans, specifications and contracts it has adopted and entered into for that purpose. It is the law that where nothing but the title to the land is concerned, and the court is called upon to act upon the person of the defendant only, that a court of chancery may administer relief in any county where that defendant is found. Enos v. Hunter, supra; Johnson v. Gibson. 116 Ill. 294; Hayes v. O’Brien, 149 Ill. 403; Craft v. Ry. Co., 166 Ill. 592. But when the court is called upon to act directly upon the propert)7, it is essential to the power of the court to act that the property to be affected be within the territorial jurisdiction of the court. The court cannot send its process into another jurisdiction, nor can it deliver possession of land in another jurisdiction. If land is affected by the decree, then the court must be able to control it directly, or else it has not jurisdiction. Cases last cited. When this bill is stripped of its surplus verbiage it is clear that its ultimate object is to enjoin the county of DeKalb from tearing down its present court house in order that it may erect a new court house upon the site of the old one. If appellants desire to effect this object, they must go into the courts of that county. The Superior Court of Cook County has no jurisdiction of this cause of action, for if sustained it will “ affect real estate ” not situate in Cook County. The decision of this question disposes of the case. The decree of the Superior Court is affirmed. Affirmed.